 1   RUSSELL S. HUMPHREY, SBN 208744
     343 E. Main Street, Suite 714
 2   Stockton, Ca. 95202
     Telephone: (209) 625-8976
 3   Facsimile: (209) 625-8673
     Email: rshumphreylaw@yahoo.com
 4
     Attorney for Defendant
 5
 6
 7
 8
 9                                      IN THE UNITED STATES DISTRICT COURT

10                                        EASTERN DISTRICT OF CALIFORNIA

11
12
13    UNITED STATES OF AMERICA,                          Case No. 2:19-cr-053-WBS

14
                                                         STIPULATION AND ORDER TO
15                     PLAINTIFF,                        CONTINUE SENTENCING DATE

16           v.

17
18    DENNIS MORITA,

19
20    DEFENDANT.

21
22
              Defendant Dennis Morita (“Defendant”) and the United States of America, through their
23
     counsel Assistant United States Attorney Matthew Thuesen, hereby agree and STIPULATE to each
24
25   of the following;

26            1) the Court vacate the currently set judgment and sentencing hearing date of July 19, 2021;
27
     and;
28


     Stipulation and [Proposed] Order
     U.S. v. Morita, 2:19-cr-53-WBS
 1            2) the Court continue the judgment and sentencing hearing to the agreed upon dates noted
 2   below;
 3
              a. Judgment and Sentencing:                                              October 18, 2021
 4
              b. Reply or statement of non-opposition no later than:                   October 11, 2021
 5
              c. Motion for correction of the Presentence Report                     September 30, 2021
 6
                        filed with the Court and served on the Probation
 7
                        Officer and opposing counsel no later than:
 8
              d. Presentence Report filed with the Court and                         September 24, 2021
 9
                        disclosed to counsel no later than:
10
              e. Counsel’s written objections to the Presentence Report               September 17, 2021
11
                        delivered to the Probation Officer and opposing
12
                        counsel no later than:
13
              f. Proposed Presentence Report disclosed to counsel no later than:       September 3, 2021
14
15
              The Probation Officer does not oppose the proposed amendments. The parties, therefore,
16
     respectfully request the Court amend the sentencing date and schedule for disclosure of the
17
     Presentence Report accordingly.
18
19
20   Date: June 25, 2021.
                                                              /s/ Russell S. Humphrey
21                                                            ___________________________
                                                              RUSSELL S. HUMPHREY, Attorney for
22                                                            Defendant
23
24
     Date: January 25, 2021                                   MCGREGOR W. SCOTT
25                                                            United States Attorney
26                                                            /s/ Matthew Thuesen
                                                              ______________________________
27                                                            MATTHEW THUESEN
                                                              Assistant United States Attorney
28


     Stipulation and [Proposed] Order
     U.S. v. Morita, 2:19-cr-53-WBS
 1
 2                                                 ORDER
 3            Upon stipulation of the parties and good cause having been shown, the Court adopts the
 4   parties’ stipulation as its order.
 5
     IT IS SO ORDERED.
 6
 7   Dated: June 29, 2021

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     Stipulation and [Proposed] Order
     U.S. v. Morita, 2:19-cr-53-WBS
